DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 10 December 2020.
This office action is made Final.
Claims 1, 5-7, 10-11, and 15-17 have been amended.
Claims 21 and 22 have been added.
Claims 1, 3-7, and 10-22 are pending.  Claims 1, 7, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-7, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porwal (US Publication No. 20180173477) in further view of Marueli (US 200180126395, 2008)
As per independent Claim 1, Porwal teaches: A non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computer causes the processor to (Abstract, paragraphs [0069]-[0070], disclose a system for form generation comprising a computer readable storage medium for storing instruction for execution by a computer system (paragraph [0069]), which includes a processor (paragraph [0070])):
In response to receiving a first command to generate a first compliance report for a first selected country from a plurality of countries (paragraphs [0035], [0025], [0065], [0067], disclose receive a request to generate a form (compliance report) for a requested particular country (paragraph [0035]) from various countries (paragraphs [0025], [0067]), which is similar or equivalent to in response to receiving a first command to generate a compliance report for a selected country from a plurality of countries); 
(i) identify and receive a first data source definition from a plurality of data source definitions wherein each of the plurality of data source definitions are associated with a different country (paragraphs [0035], [0067], [0026], disclose identify and receive a form data (data source definition) from a plurality of form data (data source definitions) (paragraph [0035]) where each form data (plurality of data source definitions) is related to a particular country (paragraphs which is similar or equivalent to identify and receive a first data source definition from a plurality of data source definitions wherein each of the plurality of data source definitions are associated with a different country);
wherein the first data source definition identified (i) is associated with the compliance report of the first selected country, and (ii) identifies a set of columns within one or more data tables from a data repository that comprise data for populating the compliance report for the first selected country (paragraphs [0033], [0035], [0065]-[0067], [0025], disclose the form data (data source definition) (paragraph [0033], [0035]) identified (i) is associated with the form (compliance report) of the particular country (paragraphs [0035], [0067]), and (ii) identifies data (paragraph [0035]) within one or more database tables (paragraph [0047]) that comprise data for displaying the form (compliance report) (paragraph [0065]) for the particular country (paragraphs [0025], [0067]. Tables comprise at least a set of columns. The term “data repository” is not defined; therefore, the BRI is applied. 0038, 0047 discloses the tables are stored in/within the integrated form services module. 0030 discloses the module is a software module. 0069 discloses the explained software components are stored on a computer readable storage medium. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of applicant’s invention that the database tables were stored on a (single) medium which would provide the convenience of obtaining all the data from one place resulting in quicker retrieval times since the computer only needs to look in one location. Therefore, Porwal discloses identifying data/columns from a table within a medium/repository), which is similar or equivalent to wherein the first data source definition identified (i) is associated with the compliance report of the first selected country, and (ii) identifies a set of columns within one or more data tables from a data repository that comprise data for populating the compliance report for the first selected country);
(ii) access the data repository and retrieve first data from the first set of columns within the one or more data tables; (0035, 0038, 0047: paragraphs [0035], [0047], disclose retrieve the data within one or more database tables (paragraph [0047]) identified by the form data (data source definition) (paragraphs [0035], [0047]). As explained above, the tables are stored with the module which is stored on a medium)
in response to identifying a reporting entity for the first selected country for which the first compliance report is to be generated, identify and retrieve a compliance report definition from a plurality of compliance report definitions wherein each of the plurality of compliance report definitions are associated with one of the plurality of countries (paragraphs [0027]-[0028], [0035], [0065]-[0067], disclose in response to identifying a business object (reporting entity) (paragraph [0027]-[0028]) for the particular country for which the form (compliance report) is to be generated, identify and retrieve a form template (compliance report definition) from a plurality of pre-defined form templates (compliance report definitions) (paragraph [0035]) where each of the form templates (plurality of compliance report definitions) is related to a particular country (paragraph [0035]), which is similar or equivalent to in response to identifying a reporting entity for the first selected country for which the first compliance report is to be generated, identify and retrieve a compliance report definition from a plurality of compliance report definitions wherein each of the plurality of compliance report definitions are associated with one of the plurality of countries);
wherein the first compliance report definition identified (i) is associated with the first selected country and (ii) specifies fields of the first compliance report to populate with data from the first set of columns identified by the first data source definition (paragraphs [0027]-[0028], [0035], [0065]-[0067], disclose wherein the form template (compliance report definition) identified (i) is corresponding to the particular country (paragraph [0067]) and (ii) specifies fields of the form (compliance report) (paragraphs [0028],[0035]) to display with data from the form data (data source definition) (paragraph [0065]), which is similar or equivalent to wherein the first compliance report definition identified (i) is associated with the first selected country and (ii) specifies fields of the first compliance report to populate with data from the first set of columns identified by the first data source definition);
generate a set of user interface elements corresponding to the first data retrieved from the data repository from the first set of columns identified by the first data source definition and the first compliance report definition (Porwal, paragraphs [0065], [0025], [0035], [0046]-[0051], disclose generate form fields (paragraphs [0025], [0065]) corresponding to the data from the database tables (paragraph [0047]) and the form template (compliance report definition). which is similar or equivalent to generate a set of user interface elements corresponding to the first data retrieved from the data repository from the first set of columns identified by the first data source definition and the first compliance report definition);
construct a user interface populated with the set of user interface elements (Porwal, paragraphs [0025], [0065], disclose generate an output (paragraph [0065]) of one or more form fields (paragraph [0025]) to be displayed on the client’s device, which is similar or equivalent to construct a user interface populated with the set of user interface elements);
render the user interface through a display of a computing device (Porwal, paragraph [0065], disclose render the output on the client’s device, which is similar or equivalent to render the user interface through a display of a computing device);
in response to receiving a report generation command through the user interface, generate the first compliance report according to the first compliance report definition, wherein the first compliance report is populated with the first data from the data repository from the first set of columns within the one or more data tables identified by the first data source definition (Porwal, paragraphs [0065], [0047], [0035], disclose in response to receiving a request for generating a form through the client’s device (paragraph [0065]), generate the form (compliance report) according to the form template (compliance report definition) (paragraphs [0035], [0065]), wherein the which is similar or equivalent to in response to receiving a report generation command through the user interface, generate the first compliance report according to the first compliance report definition, wherein the first compliance report is populated with the first data from the data repository from the first set of columns within the one or more data tables identified by the first data source definition);
transmit the compliance report over a computing network to a remote computing device of the reporting entity associated with the first selected country (0035: generated form (compliance report) associated with the first selected country is sent to the registered client. FIG 1 shows the client is separated and connected via a network)
Furthermore, as explained above, Porwal discloses in response to receiving a (first) command to generate a first compliance report for a (first) selected country from a plurality of countries: (i) identify and receive a (first) data source definition from a plurality of data source definitions wherein each of the plurality of data source definitions are associated with a different country; wherein the (first) data source definition identified (i) is associated with the compliance report of the (first) selected country, and (ii) identifies a (first) set of columns within one or more data tables from a data repository that comprise data for populating the compliance report for the (first) selected country; (ii) access the data repository and retrieve (first) data from the first set of . However, Porwal fails to specifically teach in response to receiving a second command to generate a second compliance report for a second selected country from the plurality of countries: (i) identify and receive a second data source definition from the plurality of data source definitions that is associated with the second selected country; wherein the second data source definition identified identifies a second set of columns within the one or more data tables from the data repository that comprise data for populating the second compliance report for the second selected country; (ii) access the data repository and retrieve second data from the second set of columns within the one or more data tables; generate the second compliance report according to a second compliance report definition, wherein the second compliance report is populated with the second data from the data repository from the second set of columns within the one or more data tables identified by the second data source definition as disclosed in lines 16-26, 53-56 of claim 1. 
However, lines 16-26, 53-56 of Claim 1 recites similar limitations repeating the same functionality of in response to receiving a command to generate a compliance report for a selected country from a plurality of countries; (i) identify and receive a data source definition from a plurality of data source definitions wherein each of the plurality of data source definitions are associated with a different country; wherein the data source definition identified (i) is associated with the compliance report of the selected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receiving a second command to generate a second compliance report for a second selected country from the plurality of countries: (i) identify and receive a second data source definition from the plurality of data source definitions that is associated with the second selected country; wherein the second data source definition identified identifies a second set of columns within the one or more data tables from the data repository that comprise data for populating the second compliance report for the second selected country; (ii) access the data repository and retrieve second data from the second set of columns within the one or more data tables; generate the second compliance report according to a second compliance report definition, wherein the second compliance report is populated with the second data from the data repository from the second set of columns within the one or more data tables identified by the second data source definition repeating the functionality of the steps of 
Furthermore, Porwal discloses wherein the first data for the first selected country and the second data for the second selected country are retrieved from the same data repository. As explained above, the tables are stored with the module which is stored on a medium. 0047 discloses obtaining the data from the one or more data tables identified by the form data. 0047 discloses that the just one data table may be used for all data. Therefore, the data from the form requested obtains from a single data table. As explained above, the same functionality used for generating a first compliance report (form) can be used for generating a second compliance report (form). 
However, Porwal fails to specifically disclose wherein the first data for the first selected country and the second data for the second selected country are retrieved from the same data repository but from different columns within the one or more data tables. However, Marueli discloses a data repository comprising multiple columns wherein each column is associated with a different country. (FIG 1a, b: disclosed a table having the country USA in one column and Japan in a different column. 0072 discloses the tables are stored in a database).
It would have been obvious to one of ordinary skill in the art before the effective filing since it would provide better retrieval of country data since it’s all of a particular data for a country is in one grouping within the database/repository.
Thus, in conjunction of the cited art, the combination of the art would allow multiple compliance reports to be generated using the same set of instructions by obtaining different data; wherein each report obtains its respective data from the same repository and each respective data is obtained from a different column stored in the repository.  

As per dependent claim 5, Porwal teaches create a data source mapping between the set of data sources and inputs into fields of the first compliance report (Porwal, paragraph [0047], disclose mapping configuration for mapping the form data to their corresponding actual data fields of database tables, which is similar or equivalent to create a data source mapping between the set of data sources and inputs into fields of the compliance report); and
input the data source mapping into a report generation model configured to populate the fields of the first compliance report with the inputs to generate the first compliance report (Porwal, paragraphs [0047], [0065]-[0067], disclose mapping the form data to their corresponding actual data fields of database tables to generate output of displaying the form (compliance report) (paragraph [0065]), which is similar or equivalent to input the data source mapping into a report generation model configured to populate the fields of the compliance report with the inputs to generate the compliance report).
As per dependent claim 6, Porwal teaches build a connector module using the data source mapping, wherein the connector module is configured to connect to one or more data repositories comprising the set of data sources for data retrieval (Porwal, paragraph [0065], disclose create form data mapping using the mapping configuration to map form fields to be retrieved to their corresponding actual data fields of database tables, which is similar or equivalent to build a connector module using the data source mapping, wherein the connector module is configured to connect to one or more data repositories comprising the set of data sources for data retrieval).
As per independent claim 7, this is a system claim which is corresponding to the non-transitory computer-readable medium Claim 1.  Therefore, it is rationally rejected for the same reason as the non-transitory computer-readable medium Claim 1.
As per dependent claim 12, Porwal discloses 
evaluate the plurality of compliance report definitions to identify a plurality of fields of data within the plurality of compliance report definitions (paragraph [0035], disclose retrieve/evaluate pre-defined form templates (compliance report definitions) to identify form fields of data within the pre-defined form templates (compliance report definitions), which is similar or equivalent to evaluate the plurality of compliance report definitions to identify a plurality of fields of data within the plurality of compliance report definitions); and
train a report generation model using the plurality of fields, wherein the report generation model is trained to identify user interface elements corresponding to fields of data for each compliance report definition (paragraphs [0035],[0065], disclose provide integrated form related services (report generation model) (paragraph [0065]) using the identified form fields of data within the pre-defined form templates (compliance report definitions) to generate the form (paragraph [0035], [0065]), which is similar or equivalent to train a report generation model using the plurality of fields, wherein the report generation model is trained to identify user interface elements corresponding to fields of data for each compliance report definition).
As per dependent Claim 13, Porwal teaches wherein the plurality of compliance report definitions correspond to different reporting entities (paragraphs [0035], [0025], [0030],  disclose each of the pre-defined form templates (compliance report definitions) is related to a particular country (paragraph [0035]) of various countries (paragraphs which is similar or equivalent to the plurality of compliance report definitions correspond to different reporting entities).
As per dependent Claim 14, Porwal teaches wherein the plurality of compliance report definitions correspond to different countries (paragraphs [0035], [0025], [0030], disclose each of the pre-defined form templates (compliance report definitions) is related to a particular country (paragraph [0035]) of various countries (paragraphs [0025], [0067]), which is similar or equivalent to the plurality of compliance report definitions correspond to different countries)
  
As per independent Claim 15, this is a computer-implemented method claim which is corresponding to the non-transitory computer-readable medium Claim 1.  Therefore, it is rationally rejected for the same reason as the non-transitory computer-readable medium Claim 1.  
As per dependent claim 16, Claim 16 recites similar limitations as in Claim 15 and is rejected under similar rationale. Furthermore, Porwal teaches further comprising:
determining, by the processor, that the second compliance report is to be generated for a second compliance entity (Porwal, paragraphs [0035], [0067], [0025], [0030], disclose determining, by the processor (paragraph [0070]), that a second form (second report) is to be generated for a second particular country (paragraphs [0035], [0067]), which is similar or equivalent determining, by the processor, that the second compliance report is to be generated for a second compliance entity
retrieving, by the processor, the second compliance report definition for the second compliance report, wherein the second compliance report definition specifies a different set of fields for the second compliance report than the fields specified by the first compliance report definition for the first compliance report (Porwal, paragraphs [0035], [0067], [0025], [0065], disclose retrieving, by the processor (paragraph [0070]), a second form template (compliance report definition) for the second from (second compliance report), where the second form template (compliance report definition) having different format for the second form (second compliance report) paragraphs [0035], [0067]), which is similar or equivalent to retrieving, by the processor, a second compliance report definition for the second compliance report, wherein the second compliance report definition specifies a different set of fields for the second compliance report than the fields specified by the first compliance report definition for the first compliance report);
generating, by the processor, a second set of user interface elements corresponding to the set of data sources and the second compliance report definition, wherein the second set of user interface elements are different than the set of user interface elements corresponding to the first data (paragraphs [0035], [0067], [0025], [0065], disclose generating, by the processor (paragraph [0070]), second form fields (paragraphs [0025], [0065]) corresponding to the data from the database tables (paragraph [0047]) and the second form template (second compliance report definition) which is similar or equivalent to generating, by the processor, a second set of user interface elements corresponding to the set of data sources and the second compliance report definition, wherein the second set of user interface elements are different than the set of user interface elements corresponding to the first data);
constructing, by the processor, a second user interface populated with the second set of user interface elements (paragraphs [0025], [0065], disclose generating a second output (paragraph [0065]) with second form fields (paragraph [0025]) by the processor (paragraph [0070]), to be displayed on the client’s device, which is similar or equivalent to constructing, by the processor, a second user interface populated with the second set of user interface elements);
rendering, by the processor, the second user interface through the display of the computing device (paragraph [0065], disclose render, by the processor (paragraph [0070]), the second output on the client’s device, which is similar or equivalent to rendering, by the processor, the second user interface through the display of the computing device);
in response to receiving a second report generation command through the second user interface, generating, by the processor, the second compliance report according to the second compliance report definition (paragraphs [0035], [0067], [0047], disclose in response to receiving a request for generating a second form through the client’s device (paragraph [0065]), generating the second form (second compliance report) according to the second form template (second compliance report definition) (paragraphs [0035], [0067]), wherein the second form (second compliance report) is displayed with the data from the database tables (paragraph [0047]) identified by the second form data (second compliance report definition) (paragraph [0035]), which is similar or equivalent to in response to receiving a second report generation command through the second user interface, generating, by the processor, the second compliance report according to the second compliance report definition); and
sending, by the processor, the second compliance report over the computing network to a second remote computing device of a second reporting entity (paragraphs [0030], [0035], [0053], [0067],disclose sending, by the processor (paragraph [0070]), the second form (second compliance report) over the computing network to a second remote computing device of a second particular country (paragraphs [0030], [0035], [0067]), which is similar or equivalent to sending, by the processor, the second compliance report over the computing network to a second remote computing device of a second reporting entity).
As per dependent claim 17, Claim 17 recites similar limitations as in Claim 15 and is rejected under similar rationale. Furthermore, Porwal teaches
generating, by the processor, a second set of user interface elements corresponding to the second set of columns within the one or more data tables and the compliance report definition, wherein the second set of user interface elements are different than the set of user interface elements for the first compliance report (paragraphs [0035], [0067], [0025], [0065], disclose generating, by the processor (paragraph [0070]), second form fields (paragraphs [0025], [0065]) corresponding to the data from the database tables (paragraph [0047]) and the second form template (second compliance report definition) (paragraph [0035]), where the second form template (compliance report definition) having different format for the second form (second compliance report) (paragraphs [0035], [0067]). In addition, tables have at least one set of columns; therefore, data obtained from the table(s) includes obtaining data corresponding to a set of columns, which is similar or equivalent to generating, by the processor, a second set of user interface elements corresponding to the second set of columns within the one or more data tables and the compliance report definition, wherein the second set of user interface elements are different than the set of user interface elements for the first compliance report);
constructing, by the processor, a second user interface populated with the second set of user interface elements (paragraphs [0025], [0065], disclose generating a second output (paragraph [0065]) with second form fields (paragraph [0025]) by the processor (paragraph [0070]), to be displayed on the client’s device, which is similar or equivalent to constructing, by the processor, a second user interface populated with the second set of user interface elements);
rendering, by the processor, the second user interface through the display of the computing device (paragraph [0065], disclose render, by the processor (paragraph [0070]), the second output on the client’s device, which is similar or equivalent to rendering, by the processor, the second user interface through the display of the computing device);
in response to receiving a second report generation command through the second user interface, generating, by the processor, the second compliance report according to the second compliance report definition, wherein the second compliance report is populated with data from the second set of columns within the one or more data tables (paragraphs [0035], [0067], [0065], [0047], disclose in response to receiving a request for generating a second form through the client’s device (paragraph [0065]), generating the second form (second compliance report) according to the second form template (second compliance report definition) (paragraphs [0035], [0067]), wherein the second form (second compliance report) is displayed with the data from the database tables (paragraph [0047]) identified by the second form data (second compliance report definition) (paragraph [0035]). In addition, tables have at least one set of columns; therefore, data obtained from the table(s) includes obtaining data corresponding to a set of columns, which is similar or equivalent to in response to receiving a second report generation command through the second user interface, generating, by the processor, the second compliance report according to the second compliance report definition, wherein the second compliance report is populated with data from the second set of columns within the one or more data tables); and
sending, by the processor, the second compliance report over the computing network to the remote computing device of the reporting entity (paragraphs [0030], [0035], [0053], [0067],disclose sending, by the processor (paragraph [0070]), the second form (second compliance report) over the computing network to a second remote computing device of a second particular country (paragraphs [0030], [0035], [0067]), which is similar or equivalent to sending, by the processor, the second compliance report over the computing network to the remote computing device of the reporting entity).
As per dependent claim 18, Porwal teaches:
receiving, by the processor, an update to the compliance report definition (paragraph [0067],disclose updating, by the processor (paragraph [0070]), the form template (compliance report definition), which is similar or equivalent to receiving, by the processor, an update to the compliance report definition); and
updating a report generation model using the update to create an updated report generation model, wherein the report generation model is configured to generate compliance reports (paragraphs [0041], [0067],[0065], disclose providing based on the updated form template and which is similar or equivalent to updating a report generation model using the update to create an updated report generation model, wherein the report generation model is configured to generate compliance reports).
As per dependent claim 19, Porwal teaches wherein the updated report generation model specifies an updated set of user interface elements to use for constructing the user interface for generating compliance reports according to the compliance report definition (paragraphs [0041], [0067],[0065], disclose the provided integrated form-related services (report generation model) based on the updated form template and form data identifies/specifies the updated form data and fields to generate outputs for the forms (compliance reports) (paragraph [0065]) according to the form template (compliance report definition) (paragraphs [0067],[0065]), the integrated form-related services (report generation model) that generates the forms (compliance reports) (paragraph [0065]), which is similar or equivalent to the updated report generation model specifies an updated set of user interface elements to use for constructing the user interface for generating compliance reports according to the compliance report definition). 
As per dependent claim 20, Porwal teaches wherein the updated report generation model specifies an updated set of fields to populate within compliance reports generated according to the compliance report definition (paragraphs [0041], [0067],[0065], disclose the provided integrated form-related which is similar or equivalent to the updated report generation model specifies an updated set of fields to populate within compliance reports generated according to the compliance report definition). 

Claims 3-4, 10-11, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Porwal (US Publication No. 20180173477) in further view of Marueli (US 200180126395, 2008) in further view of Khanna (US 8813178, 2014)
As per dependent claim 3, the cited art fails to specifically disclose store the status of submission within a database. However, Khanna discloses the instructions (col. 7:42-51) to store the status of submission within a database (col. 5:30-54, col. 7:30-42, disclose save the submission status (col. 5:30-54) within a database (col. 7:30-42)
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having store the status of submission within a database as suggested by Khanna into Porwal’s system because both systems generate a report/form. The combination would enable Porwal’s system to allow a user to more quickly prepare a report in its entirety, without having to navigate through multiple pages or tabs to complete a filing, which is often the .

As per dependent claim 4, the cited art fails to specifically disclose display the status of submission through the user interface. However, Khanna discloses the instructions (col. 7:42-51) to display the status of submission through the user interface (col. 7:51-67, col. 8:1-6, disclose display the status of filing/submission in the user’s on-line dashboard in real time whether the report filing accepted or rejected).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having display the status of submission through the user interface as suggested by Khanna into Porwal’s system because both systems generate a report/form. The combination would enable Porwal’s system to allow a user to more quickly prepare a report in its entirety, without having to navigate through multiple pages or tabs to complete a filing, which is often the case with currently-available on-line filing systems. Still further, such design allows a user to view all of the information that must be entered, or the errors that must be corrected, in the form during a single viewing as Khanna suggested in col. 2:20-41.
As per dependent claim 10, the cited art fails to specifically disclose wherein the report generation module further includes instructions for: executing a set of validation rules upon the first compliance report to determine whether the first compliance report comprises one or more errors; wherein the error corresponds to a field of the first compliance report missing data. However, Khanna discloses executing the set of 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein the error corresponds to a field of the compliance report missing data as suggested by Khanna into Porwal’s system because both systems generate a report/form. The combination would enable Porwal’s system to allow a user to more quickly prepare a report in its entirety, without having to navigate through multiple pages or tabs to complete a filing, which is often the case with currently-available on-line filing systems. Still further, such design allows a user to view all of the information that must be entered, or the errors that must be corrected, in the form during a single viewing as Khanna suggested in col. 2:20-41.
As per dependent claim 11, the cited art fails to specifically disclose wherein the report generation module further includes instructions for: executing a set of validation rules upon the first compliance report to determine whether the first compliance report comprises one or more errors; wherein the error corresponds to a field of the compliance report being populated with data having an incorrect data type. However, based on the rejection of Claim 10 and the rationale incorporated, Khanna discloses 

As per dependent claim 21, Porwal fails to specifically disclose prior to transmitting the first compliance report, the method comprising: validating the first compliance report generated comprising: (i) parsing a rule definition document to identify a set of validation rules; (ii) executing the set of validation rules upon the first compliance report to determine whether the first compliance report comprises one or more errors; and (iii) in response to identifying an error, populating the user interface with information regarding the error; in response to validating the first compliance report, transmitting the first compliance report over the computing network to the remote computing device of the reporting entity associated with the first selected country; and perform an acknowledgment function including (i) receiving an acknowledgement message from the remote computing device over the computing network; (ii) parsing the acknowledgment message to determine a status of submission of the compliance report including determining whether the first compliance report was accepted or rejected by 
prior to transmitting the first compliance report (col. 7:51-67, col. 8:1-6, disclose prior to transmitting the report through the system to a third party system, validation on the report occurs)
validate the first compliance report generated comprising (Abstract, col. 4:1-30, col. 4:40-60, disclose a system for preparing and submitting documents to a regulatory agency in an on-line environment comprising validate a form/report)
 (i)    parsing a rule definition document to identify a set of validation rules (col. 4:60-67, col. 5:1-15, disclose executing a validation engine to identify technical specifications housed within a JavaScript rules engine)
(ii)    executing the set of validation rules upon the first compliance report to determine whether the first compliance report comprises one or more errors (col. 4:60-67, col. 5:1-15, disclose executing the validation engine to validate all data fields and detect an error within the report)
 (iii)    in response to identifying an error, populating the user interface with information regarding the error (Khanna, col. 4:60-67, col. 5:1-15, disclose in response to detecting an error, displaying a message to the user to correct the error)
in response to validating the compliance report, transmit the first compliance report over a computing network to a remote computing device of the reporting entity associated with the first selected country (col. 7:51-67, col. 8:1-6, disclose in response to validating the report, transmit the report through the system to a third party system); and
perform an acknowledgment function including (i) receiving an acknowledgement message from the remote computing device over the computing network; (ii) parsing the acknowledgment message to determine a status of submission of the first compliance report including determining whether the first compliance report was accepted or rejected by the remote computing device; and (iii) displaying the status on the user interface (col. 7:51-67, col. 8:1-6, disclose in returning a response to indicate whether the transmitted report has been accepted or rejected in the form of an email, and display in the user’s on-line dashboard in real time whether the report filing accepted or rejected).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having disclosed subject matter of the limitations as suggested by Khanna into Porwal’s system because both systems generate a report/form. The combination would enable Porwal’s system to allow a user to more quickly prepare a report in its entirety, without having to navigate through multiple pages or tabs to complete a filing, which is often the case with currently-available on-line filing systems. Still further, such design allows a user to view all of the information that must be entered, or the errors that must be corrected, in the form during a single viewing as Khanna suggested in col. 2:20-41.
. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 15 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177


/CESAR B PAULA/           Supervisory Patent Examiner, Art Unit 2177